Judgment of the Supreme Court, New York County, entered November 7, 1973 in the sum of $208,633.55 in plaintiff’s favor against the defendant, unanimously modified on the law, by reducing its amount by $4,500.24 and otherwise affirmed, without costs or disbursements. In this action on a jeweler’s block policy brought to recover the value of jewelry lost in a holdup, the judgment includes interest on the award of $153,008.34 from December 11, 1967, the date- of the holdup. However, the policy provides that “ all adjusted claims shall be paid * * * within sixty (60) days after presentation and acceptance of satisfactory proof of interest and loss at the office of the Company.” Respondent’s proof of loss is dated April 12, 1968. Interest should be computed from June 11, 1968, rather than from December 11, 1967. (See Anchor Toy Corp, v. American Eagle Fire Ins. Co., 5 Mise 2d 880 [Steuer, J.], mod. on other grounds 11 A P 2d 109 and affd. 13 N Y 2d 627.) We have examined the other points raised by appellant and find them without merit. The outcome rested primarily upon the determination of the witnesses’ credibility. The able and experienced Trial Justice to whom the case was tried believed plaintiff’s witnesses and rendered judgment accordingly. The record supports his findings. Concur ■—Nunez, J. P„ Murphy, Steuer, Tilzer and Lane, JJ.